IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-13-00258-CR

EMILY DANIELLE MATTHEWS,
                                                                 Appellant
    v.

THE STATE OF TEXAS,
                                                                 Appellee


                             From the 52nd District Court
                                Coryell County, Texas
                            Trial Court No. FDWI-09-19810


                             MEMORANDUM OPINION


         Emily Danielle Matthews pled guilty to driving while intoxicated, a third

offense. TEX. PENAL CODE ANN. § 49.09(b)(2) (West Supp. 2013). The trial court found

Matthews guilty and sentenced her to 10 years in prison. The sentence was suspended

and Matthews was placed on community supervision for four years. 1 Three years later,

a motion to revoke was filed and Matthews pled true, without the benefit of a plea


1The judgment and plea bargain reflected a five year term of community supervision but the court’s
notes indicated a four year term. The parties involved agreed that the original term of community
supervision was intended to be a four year term.
bargain, to the violations contained in the motion to revoke.           After a hearing,

Matthews’s community supervision was revoked and she was sentenced to four years

in prison. She appeals.

       Matthews’s appellate attorney filed an Anders brief in this appeal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Matthews was informed

of her right to submit a brief or other response on her own behalf but did not submit

one.

       Counsel asserts in the Anders brief that counsel has thoroughly and

conscientiously reviewed the complete reporter’s record and clerk’s record in search for

potentially meritorious issues on appeal and, after due diligence, found that no non-

frivolous issues exist. Counsel specifically discusses the sufficiency of the evidence to

support the conviction and revocation, the error in the terms of years of community

supervision stated in the judgment, and the effectiveness of trial counsel. Counsel

concludes that there are no non-frivolous issues to assert on appeal. Counsel's brief

evidences a professional evaluation of the record for error, and we conclude that

counsel performed the duties required of appointed counsel. See Anders, 386 U.S. at 744;

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008).

       In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;


Matthews v. State                                                                    Page 2
accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.

An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.

       After reviewing counsel’s brief and the entire record in this appeal, we determine

the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court's judgment.

       Should Matthews wish to seek further review of this case by the Texas Court of

Criminal Appeals, she must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review.         Any petition for

discretionary review must be filed within thirty days from the date of this opinion or

the last timely motion for rehearing or timely motion for en banc reconsideration was

overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the

petition for discretionary review must be filed with the Clerk of the Court of Criminal

Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended eff. Sept. 1, 2011).

Any petition for discretionary review should comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4. See also In re

Schulman, 252 S.W.3d at 409 n.22.


Matthews v. State                                                                    Page 3
       Counsel's request to withdraw from representation of Matthews is granted, and

counsel is permitted to withdraw from representing Matthews. Additionally, counsel

must send Matthews a copy of our decision, notify her of her right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 5, 2013
Do not publish
[CR25]




Matthews v. State                                                                  Page 4